Citation Nr: 1112943	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from 1949 to 1969, when he retired with more than 20 years of service.  During his service in Vietnam, the Veteran was awarded the Combat Infantryman Badge (CIB) and a Purple Heart, among other awards and decorations.  The Veteran died in June 2007; the Appellant is the surviving spouse of the Veteran.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in November 2007 and issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for the cause of the Veteran's death.  

In January 2011, the Board notified the Appellant that there was no record that she was represented, and provided information about representation.  The Board advised the Appellant that consideration of her claim would be delayed for 30 days to allow her time to select a representative, but that, if no response was received, VA would assume that the Appellant did not wish to be represented.  The Appellant did not respond.  More than 30 days have elapsed since the letter was issued, and appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In the context of a claim for DIC benefits, the Court of Appeals for Veterans Claims held, in July 2007, that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The Appellant in this case seeks DIC benefits, based on the claim of entitlement to service connection for the cause of the Veteran's death.  The section 5103(a) notice issued to the Appellant in September 2007 does not include notice to her that the Veteran was granted service connection for one disability, a bilateral hearing loss disability, during his lifetime.  The claims file suggests that it is unlikely that lack of notice of this information to the Appellant has resulted in any prejudice to her, but the Board is unable to determine with certainly that lack of the notice did not prejudice the Appellant.  Therefore, the claim is Remanded so that notice conforming to Hupp may be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant, and her representative, if she obtains one, a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the letter should contain a statement of the disability for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a disorder(s) for which service connection is not yet in effect.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Afford the Appellant an opportunity to identify or submit any medical evidence related to her contention that the cancer which cause the Veteran's death was due to his exposure to herbicides or to some other incident of his service.

3.  Review the record and the evidence obtained during Remand to determine whether any additional development required, and, if development is required, conduct that development.
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the cause of death claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any determination remains adverse, the Appellant (and her representative, if she obtains one) should be furnished an SSOC and afforded an appropriate period of time to respond before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


